UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 29, 2013 AMERICAN EXPRESS CREDIT CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-6908 11-1988350 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 200 Vesey Street, World Financial Center New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (866) 572-4944 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits Exhibits are filed herewith in connection with the issuance by American Express Credit Corporation (the “Company”), on July 29, 2013, of (i) $1,000,000,000 aggregate principal amount of its 1.300% Fixed Rate Medium-Term Senior Notes, Series E, due July 29, 2016, (ii) $1,200,000,000 aggregate principal amount of its Floating Rate Medium-Term Senior Notes, Series E, due July 29, 2016 and (iii) $800,000,000 aggregate principal amount of its 2.125% Fixed Rate Medium-Term Senior Notes, Series E, due July 27, 2018, pursuant to the Company’s automatic shelf registration statement on Form S-3 (No. 333-182197) (the “Registration Statement”). (d) Exhibits The following exhibits are incorporated by reference into the Registration Statement as exhibits thereto and are filed as part of this Current Report: 5Opinion of Counsel of David S. Carroll, Esq. 23Consent of Counsel (included in Exhibit 5) -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN EXPRESS CREDIT CORPORATION (REGISTRANT) By: /s/ Carol V. Schwartz Name:Carol V. Schwartz Title: Secretary Date:July 29, 2013 -3- EXHIBIT INDEX Exhibit 5 Opinion of Counsel of David S. Carroll, Esq. 23 Consent of Counsel (included in Exhibit 5) -4-
